In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-402 CV

____________________


JOHN WIEDER, Appellant


V.


WILLIE MAE ELMORE, IN HER CAPACITY AS TRUSTEE OF 

THE BOARD OF TRUSTEES OF THE PORT ARTHUR 

INDEPENDENT SCHOOL DISTRICT, Appellee




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-172673




MEMORANDUM OPINION
 Willie Mae Elmore and the Port Arthur Independent School District filed a motion
to dismiss the appeal of John Wieder. (1)  The appellant filed a response but failed to identify
any authority in support of appellate jurisdiction.
	The notice of appeal seeks to appeal an "Order Granting Defendant's Motion for
Substitution of Counsel."  The trial court has not signed its final judgment on the case. 
No appealable order has been signed by the trial court.  See Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001).  The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								__________________________
								      CHARLES KREGER
									       Justice

Opinion Delivered November 17, 2005 
Before Gaultney, Kreger and Horton, JJ.
1. Willie Mae Elmore is the sole opposing party identified in the style of the trial court's
order.  Elmore is the past President and a current Trustee of the Board of Trustees of the Port
Arthur Independent School District.  Julie Samuels is currently the Board's President.  When a
public officer is a party in an official capacity to an appeal, and if the person ceases to hold office
during the appeal, the public officer's successor is automatically substituted as the party if
appropriate.  Tex. R. App. P. 7.2.